UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-1541



OBAFEMI OLUSEUN OPESANMI,

                                                           Petitioner,

          versus


JOHN ASHCROFT, Attorney General,

                                                           Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals (A23-587-344)


Submitted: December 8, 2003                 Decided:   January 13, 2004



Before TRAXLER, KING, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Winston W. Tsai, Bethesda, Maryland, for Petitioner. Peter D.
Keisler, Assistant Attorney General, Richard M. Evans, Assistant
Director, Carolyn M. Piccotti, OFFICE OF IMMIGRATION LITIGATION,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Obafemi     Oluseun    Opesanmi,    a   native    and   citizen         of

Nigeria,   petitions    for   review   of     an   order    of   the       Board   of

Immigration Appeals (“Board”) affirming the immigration judge’s

denial of his application for cancellation of removal.

           Opesanmi first contends that the immigration judge erred

in denying his application for cancellation of removal on the

ground that he failed to demonstrate that his removal would result

in “exceptional and extremely unusual hardship” to his family. See

8 U.S.C. § 1229b(b)(1) (2000) (setting forth requirements for

cancellation of removal). Because the immigration judge’s hardship

determination is discretionary in nature, we find that we lack

jurisdiction    to     consider     this      claim.         See       8     U.S.C.

§ 1252(a)(2)(B)(i) (2000); Mendez-Moranchel v. Ashcroft, 338 F.3d

176, 179 (3d Cir. 2003); Romero-Torres v. Ashcroft, 327 F.3d 887,

888 (9th Cir. 2003); Okpa v. INS, 266 F.3d 313, 317 (4th Cir.

2001).

           Opesanmi also contends that the Board’s decision to adopt

and affirm the immigration judge’s decision on the reasoning of the

immigration judge violated his right to due process of law.                        As

Opesanmi fails to establish that he was prejudiced by the Board’s

decision to affirm on the reasoning of the immigration judge, see

Rusu v. INS, 296 F.3d 316, 324-25 (4th Cir. 2002), we find that he

is not entitled to relief on this claim.


                                    - 2 -
          Accordingly,   we   deny   the   petition   for   review.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                        PETITION DENIED




                                - 3 -